59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Albert KIRKENDALL, Plaintiff--Appellant,v.Lloyd L. WATERS, Warden;  Charles Potts, Medical Director;Unknown Correctional Officer(s), Defendants--Appellees.
No. 95-6049.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 20, 1995.

Albert Kirkendall, Appellant Pro Se.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court the dismissal as to the named Defendants.  Kirkendall v. Waters, No. CA-94-3396 (D. Md. Dec. 14, 1994).  We dismiss the appeal as to the unnamed correctional officer under Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993) because the dismissal without prejudice of this Defendant is not an appealable order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED IN PART AND DISMISSED IN PART.